Citation Nr: 0029543	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by shooting pains in the upper extremities as 
secondary to a service-connected lower back disability.

2.  Entitlement to an increased evaluation for service-
connected left knee disability, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1974 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in February 1999.

The veteran also appealed from the RO's denial of entitlement 
to service connection for right knee disability as secondary 
to the service-connected left knee disability.  However, in a 
January 2000 rating decision, the RO granted service 
connection on a secondary basis for right knee disability.  
That action constituted a full grant of the benefit sought as 
to the right knee disability issue, and that issue is not in 
appellate status.  

Review of the record reveals that the veteran initially 
requested a Board hearing at the RO.  He later elected to 
have a RO hearing instead.  One was scheduled, but the 
veteran requested a postponement.  A hearing was later 
rescheduled, but the veteran then canceled that hearing.  
There is no indication in the claims file that the veteran 
subsequently requested a rescheduling of the RO hearing. 


FINDINGS OF FACT

1.  There is no medical diagnosis of a current disability 
manifested by shooting pains in the upper extremities.

2.  The veteran's service-connected left knee disability is 
manifested by complaints of severe pain with weakness and 
numbness; medical evidence shows flexion is limited to 
approximately 120 degrees with additional functional loss due 
to pain effectively limiting flexion to approximately 95 
degrees, extension is to approximately 5 degrees; there is 
severe tenderness and ligaments are normal; nerve conduction 
studies are normal and there is no x-ray evidence of 
arthritis. 


CONCLUSIONS OF LAW

1.  Disability manifested by shooting pains in the upper 
extremities is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310 (1999).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.7, 4.71a, 
and Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection has already been established for, among 
other things, disability which has been most recently been 
described by the RO for rating purposes as "low back strain 
with spondylolisthesis L5-S1."  The veteran contends that 
this service connected low back disability has resulted in a 
disability manifested by shooting pains in the upper 
extremities.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Applicable regulations provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

At this point, the Board notes that recent revision of the 
provisions of 38 U.S.C.A. § 5107 includes provision for 
medical examinations.  Specifically, on October 30, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a).  Under the revised 
provisions of 38 U.S.C.A. § 5107(a), VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  Review of the record shows 
that the veteran has been afforded special VA examinations 
with regard to the disability of the upper extremities issue, 
and the Board finds that the record as it stands allows for 
equitable appellate review and that no further action is 
required to comply with the provisions of 38 U.S.C.A. 
§ 5107(a).

At a December 1997 VA examination, the veteran's complaints 
included shooting pain through the full length of both 
extremities.  There was no objective findings of shooting 
pains in the upper extremities and no diagnosis reported.  

At a VA examination in October 1999, the veteran reported 
migrating sharp discomfort which began in his neck, more 
prominent on the left as compared to the right, with pain 
radiating to the shoulders and both elbows.  In addition to 
pain, the veteran reported episodic numbness in one arm or 
the other.  He also felt that his grip strength had been 
diminished.  The examiner's assessment indicated that the 
etiology of the veteran's complaints were somewhat unclear.  
EMG and nerve conduction studies were normal in all respects.  
The examiner commented that the veteran's examination was 
significant for multiple inconsistencies with subjective 
complaints unsupported by objective findings.  The examiner 
reported that there was significant embellishment which 
interfered with the examination.  The examiner found no 
evidence of any neurologic or neuromuscular disease to 
account for his symptoms, and did not believe that his 
symptoms were related in any significant way to his low back 
problems.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, despite the veteran's assertions 
regarding his upper extremities, the Board must rely on the 
reports provided by the VA physicians.

It appears from the evidence that trained medical examiners 
have been unable to find a current chronic disability 
manifested by upper extremity symptomatology.  Both clinical 
examination as well as special diagnostic testing have not 
revealed the presence of a current disability.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, the veteran's claim of service connection 
for shooting pains in the upper extremities as secondary to 
the service-connected disability of lower back condition must 
be denied for lack of evidence of a current disability.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but the positive evidence is not in a state of 
equipoise with the negative evidence to otherwise provide a 
basis for favorable action on the veteran's appeal of the 
disability of the upper extremities issue. 

II.  Increased Rating - Left Knee Disability

Service connection has been established for left knee 
disability.  In a January 2000 rating decision, the RO has 
described this disability for rating purposes as "injury 
left knee with residual synovitis, chronic episodes of 
instability, quadriceps weakness, loss of range of motion and 
a tear of the meniscus."  The disability is currently rated 
as 30 percent disabling, and the veteran claims that he has 
suffered an increase in the severity of this service-
connected disability.  

The medical evidence of record (hereinafter discussed in 
detail) includes private and VA treatment records as well as 
the reports of VA examinations in December 1997 and October 
1999.  The Board finds that the provisions of 38 U.S.C.A. 
§ 5107(a) regarding assistance to the veteran have been met 
and that the record as it stands allows for equitable 
appellate review of this increased rating claim. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

By rating decision in January 1979, the veteran was granted 
service connection for left knee disability, and a 10 percent 
evaluation was assigned.  In December 1997,  the veteran 
requested an increased rating.  By rating decision in 
February 1999, the veteran's evaluation was increased to 30 
percent effective October 28, 1997, with a temporary total 
rating effective under 38 C.F.R. § 4.30 from January 23, 
1998, and a 30 percent disability rating effective from March 
1, 1998.

Private treatment records from Southern Oregon Orthopedics 
dated October 1997 show that the veteran presented himself in 
a wheelchair with complaints of left knee pain.  He reported 
his knee becoming painful and swollen without any specific 
history of injury.  He was using heat and cold on the knee 
without much help.  The veteran's pain was described as 
medial and somewhat peripatellar, extending to the lateral 
side.  The examination showed pain mostly at the medial joint 
line.  Range of motion was 0 to 130 degrees.  X-rays were 
unremarkable and the impression was possible tear of medial 
meniscus, left knee.  The examiner recommended consideration 
of a MRI in light of the extremely poor examination that 
could be obtained secondary to pain behavior.  

At a December 1997 VA examination, the veteran reported left 
knee symptoms increased in October 1997 and his treatment 
involved careful activity, oral medication, occasional 
bracing, use of a crutch, and recent use of a wheelchair.  He 
indicated that surgery had been scheduled for his left knee.  
His comfort level allowed for walking to about five minutes 
by back or knee pain.  He reported left knee pain, partial 
collapsing, but no locking.  The examination showed the 
veteran to be significantly overweight, muscle condition was 
average, and he was limping some with the left knee.  
Although the veteran arrived in a wheelchair, he was able to 
walk to the examination table.  Knee motion was 0 to 140 
degrees bilaterally.  There was no increase in joint fluid at 
either knee.  Patellar pain and crepitation were moderate 
bilaterally.  Medial joint line was tender at both knees and 
lateral joint line had a mild tenderness at both knees.  
Ligaments were normal and left knee pain was generalized when 
he had it.  The veteran brought private MRI studies of the 
left knee with him to the examination.  They showed a torn 
medial meniscus at the left knee.  Regular x-rays were 
available from October 1997 and were within normal limits.  
There was no evidence of significant degenerative arthritis 
seen on the x-rays.  The long term chronic left knee symptoms 
were diagnosed as chronic synovitis plus symptomatic patellar 
chondromalacia.  Increased symptoms in the last two or three 
months were diagnosed as torn medial meniscus.  The examiner 
commented concerning subjective factors of weakness, fatigue, 
and poor coordination.  The veteran indicated that he had 
problems with these difficulties with both knees and his 
problems included all those difficulties.  He also indicated 
that he had, at times, flare ups and symptoms were improved 
by decreasing his walking, massage, and heat.  The examiner 
also commented on the "symbolic loss of motion" to 
represent subjective factors.  Motion was very good in the 
left knee.  A decrease of 20 degrees in the flexion of both 
knees would adequately represent "the symbolic symptoms."  

VA hospital records indicate that the veteran underwent an 
arthroscopy and partial meniscectomy of medial meniscus of 
the left knee in January 1998.  The veteran was seen in March 
1998 for a follow up examination.  He reported that although 
his medial joint line tenderness was gone, he felt that he 
had more overall discomfort in the knee.  The examination 
showed no effusion, some tenderness around his portals, 
however, he had no medial joint line tenderness.  Palpation 
and prodding of the patella elicited some tenderness.  Range 
of motion was 5 degrees lacking in extension, when compared 
to the contralateral side, however, he had flexion of 135 
degrees.  His quad strength was fairly weakened and he had 
trouble full extending his leg.  The impression was stable 
postoperative course, status post arthroscopy with a medial 
meniscectomy.  

At an October 1999 VA examination, the veteran reported pain 
in left knee, but there was no collapsing or locking.  He 
also indicated the feeling of weakness in the knees, but did 
not indicate any easy fatigue although activity was limited 
by pain.  He reported trouble with coordination in both lower 
extremities when he was having numbness in them.  He reported 
that his knees did not tend to be worsened by the amount of 
activity that his back would tolerate.  The examination 
showed the veteran to be overweight and muscle condition was 
average.  He was limping with both legs and was using a cane.  
Knee motion was 0 to 120 bilaterally and had severe 
complaints of pain with movement of either knee.  There was 
no increase of joint fluid at either knee and patellar pain 
and crepitation were mild bilaterally.  The medial and 
lateral joint line had a severe tenderness and ligaments were 
normal.  Arthroscopic scars were well healed at the left 
knee.  Quadriceps muscle development was satisfactory and was 
equal.  As indicated above, the veteran had a separate 
neurology evaluation which found EMG and nerve conduction 
studies to be normal in all respects.  The assessment was 
status post surgery in 1997 without improvement; continued 
left knee pain diagnosed as chronic synovitis and symptomatic 
patellar chondromalacia; degenerative status was per VA 
radiology; recent surgical scars from 1997 were giving only 
minimal discomfort.  The examiner commented that the veteran 
had a 25 degree decrease in the flexion of each knee 
representing the symptoms at that knee.  He did not have any 
flare-up problems relating to the knees and did not need any 
"symbolic loss of motion" for that.  

The veteran's left knee condition has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
code, a 30 percent evaluation is warranted for impairment of 
the knee with severe recurrent subluxation or lateral 
instability, which is the maximum allowable under the 
schedular provisions.  Therefore, no greater schedular 
benefit can flow to the veteran under Diagnostic Code 5257.

The veteran's left knee disability does not warrant a rating 
in excess of 30 percent under either Code 5260 or 5261 for 
limitation of motion.  The highest available rating under 
Code 5260 for limitation of flexion is 30 percent, and thus 
there is no benefit to the veteran by evaluating his 
disability under this code.  Code 5261 does provide for 
higher ratings of 40 and 50 percent, but these ratings 
require evidence of extension limited to 30 degrees and 45 
degrees respectively.  Medical evidence of record suggests 
that extension is limited to 5 degrees.  There is no 
objective evidence of additional functional loss of extension 
due to pain, weakness, incoordination or fatigue to otherwise 
show that extension is effectively limited to 30 degrees so 
as to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45.  
Thus, the evidence does not show a rating in excess of 30 
percent is warranted under either Code 5260 or 5261.   

Looking to other potentially applicable criteria, Code 5256 
provides for ratings in excess of 30 percent, but this 
provision requires ankylosis of the knee.  However, in this 
case there is no evidence of ankylosis of the left knee.  
Code 5262 allows for a 40 percent rating for nonunion of the 
tibia and fibula, with loose motion, requiring a brace, but 
there is no evidence indicating that the criteria for such a 
rating under this Code have been met. 

Finally, the Board acknowledges that when a knee disability 
is rated for recurrent subluxation or lateral instability 
under Code 5257, a separate rating for arthritis (applying 
the limitation of motion codes) is warranted under certain 
circumstances. VAOPGCPREC 23-97 (July 1, 1997).  However, in 
this case the medical evidence does not show x-ray evidence 
of arthritis.  Moreover, even if it did, it appears that the 
RO may have applied Code 5257 to the veteran's left knee 
disability by analogy and from the description, loss of 
motion has been expressly considered.  Therefore, even if 
there was x-ray evidence of arthritis, it would seem that 
even assigning a separate rating for arthritis might not 
necessarily result in an overall higher rating since the 
current rating of 30 percent under Code 5257 might have to be 
adjusted to avoid consideration of the same symptomatology 
(limitation of motion) under the separate ratings.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for the veteran's service-connected left knee 
disability.  It follows that the positive evidence is not in 
such a state of equipoise with the negative evidence to 
otherwise permit a favorable determination.  38 U.S.C.A. 
§ 5107(b). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


